Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters:
In claim 1, line(s) 10, the acronym “DCS” should be spelled out like “Distributed Control System (DCS)”.
In claim 4, line(s) 9, the acronym “DCNN” should be spelled out.
In claim 9, the variables/constants j, k, Σi, μi, and αi should be defined.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Peng et al. (CN 104374478 A – hereinafter “Peng”) shows a similar system which also includes temperature measuring module measures cracking furnace tube outside wall temperature synchronized with the distance.  
However, Peng fails to disclose “an edge layer; and a cloud layer … the cloud layer includes a cracking furnace safety warning device, an intelligent coking diagnosis and prediction device for the cracking furnace tubes, a hybrid job scheduling device, a multi-workflow scheduling device, a virtualized resource scheduling device, and a virtual resource optimization device; and the overlapped tube identification device for the furnace tubes includes an intelligent temperature measuring instrument, a PC terminal, and a cloud server; wherein the intelligent temperature measuring instrument includes an internal integrated infrared temperature measuring module, a laser ranging module, and an embedded processor; and data obtained by the internal integrated infrared temperature measuring module and the laser ranging module are transmitted to the PC terminal and/or the cloud server after being processed by the embedded processor; the abnormal data detection device is configured to detect outliers, outliers are referred to data that deviates significantly from other data and does not follow general conduct or pattern of data tend to appear in a measured data set, which caused by data noise or occurrence of special abnormal behaviors and states in the data source.”  These features have been added to independent claim 1; therefore, rendering it allowable. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
INVENTOR
DOC ID
RELEVANCE
Esmaili et al.
US 2010/0310113 A1

Discusses temperature measurement in a furnace.  Discusses tubes that may overlap. Does not disclose IoT devices.
Peng et al. 
CN 104374478 A
Discusses temperature measuring of a cracking furnace tube.  Does not discuss overlapping tubes.  Does not disclose IoT devices.

Ba
CN 102053595 A
Discusses controlling cracking depth of a cracking furnace in an ethylene device using a Distributed
Control System (DCS).  Discusses the use of models for simulation and predictions. Does not disclose IoT devices.

Raileanu et al.
Edge Computing in Industrial IoT Framework for Cloud-based Manufacturing Control
Discusses edge computing for the  Industrial Internet of Things (IIoT).  The IIoT T architecture integrates a private cloud platform with a network of IoT aggregation nodes composed of IoT gateways, sensors and PC-type workstations hosting the resource agents.  

Zhao et al. 
A Method for Measuring Tube Metal Temperature of Ethylene Cracking Furnace Tubes Based on Machine Learning and Neural Network
Same inventive entity.  Not prior art under exception § 102(b)(1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666